DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Response to Amendment
The proposed reply filed on 12/18/2020 has been entered.
Claims pending: 1-5, 8-15, 18-20 and 23-24.
(i) Claims canceled: dependent claims 6-7, 16-17 and 21-22.
(ii) Claims amended: 
(1) independent claims: 1 and 11.
(2) dependent claims: none.
Claim category:
(1) process: 1-5, 8-10 and 23-24, and
 			
(2) machine: 11-15 and 18-20.


As of 12/18/2020, independent claim 1 is as followed:




[1] accessing, by a computing device, a database that includes:
(i) electronic business information representing a plurality of respective businesses that sell products and/or services to customers;
(2i) electronic customer information representing a plurality of respective customers that purchase the products and/or services from the respective businesses; and
(3i) electronic feedback information representing submissions from the respective customers regarding experiences of the customers in connection with the respective businesses;
[2] prompting, via a user interface, a customer to submit feedback information that comprises an input and a selection of a graphical element within the user interface associated with a business and a sale of a product associated with the business, including to associate a code with the sale;
[3] receiving, in response to the prompt and by a kiosk device positioned at a defined location, the input and the selection of the graphical element within the user interface, wherein the kiosk device has a unique uniform resource locator (“URL”) that can only be accessed from preapproved internet protocol (“IP”) addresses that correspond to the defined location and is configured with one or more cameras and one or more microphones for receiving live input at a defined location;
	[4] integrating the feedback information, including the input and the selection of the graphical element within the user interface, with a customer relation management (“CRM”) application;
	[5] extracting, from the input and using natural language processing, specific words and/or phrases within the feedback information by applying models that make probabilistic determinations to express a relative certainty of each of a plurality of possible meanings of the specific words and/or phrases within a context of the respective business’s industry;

		i)    electronic customer information that represents the customer who submitted the feedback information; and
		ii)    a location where the feedback information was submitted;
		iii)    a quantity of feedback information related to the respective business’s industry;
	[7] transmitting, by the kiosk device, the feedback information, to a bridge device customized in accordance with a configuration of the kiosk and configured to automatically
broadcast inputs via one or more application programming interfaces (“APIs’”);
	[8] selecting, by the computing device, one of a plurality of respective computing devices, wherein the selecting is based on:
	(i) the customer who submitted the feedback information; 
(2i) the location where the feedback information was submitted; 
(3i) feedback information previously submitted by the customer and reviewed by other customers;
(4i) a determined experience of the customer; and
	(5i) a highest relative certainty of the possible meanings of the extracted specific words; and
[9] transmitting, by the computing device, the feedback information to the selected one respective computing device.
	Note: for referential purpose, numerals [1]-[9] and letters (i)-(v) are added at the beginning of each step.

Claim Rejections - 35 USC § 112
Claims 1-5, 8-15, 18-20 and 23-24 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
1) In independent claim 1 and respective 11, step 7 is vague.  As shown below:
[1] “accessing, by a computing device, a database..”: by a computing device (1st) or Fig. 1, “Virtual Guestbook Server”, 104.
[3] “receiving, in response to the prompt and by a kiosk device (Fig. 1, Kiosk 102))…”,
[6] “identifying, by the computing device..”: by the computing device (1st) of step [1].
[7] “transmitting, by the kiosk device, the feedback information”: by the kiosk device (Fig. 1, Kiosk 102)), 
[8] “selecting, by the computing device, one …”: by the computing device (1st),
[9] “transmitting, by the computing device, the feedback information…”: by the computing device (1st).
Step [7] is vague because the feedback information is [1] accessed, [3] received, [4] integrating, [5] extracting, [6] identifying, as well as step [8] and [9], are carried out by the same computing device or “Virtual Guestbook Server”, Fig. 1, device 104.  It’s not clear how step [7] which is carried out using “the kiosk device” of the “receiving” step [3]?  In other word, the “kiosk device” in step [3] appears to send the feedback information to the computing device or Server 104 for processing.  As shown in [0030], the transmitting of the feedback information to a bridge device appears to be occurred after the feedback information is processed/analyzed in the server computing device.  Therefore, it’s recommended that the phrase “by the kiosk device..” in step [7] of “transmitting” be replaced with “by the computing device”.   
2) In independent claim 1 and respective 11, steps [8] and [9] are vague because the phrase “one of a plurality of respective computing devices” could read over “the computing device” of steps [1]-[6] and [8]-[9] since the term “respective” could refer back to any existing computers.  Changing the term “respective” to “other” is recommended to improve clarity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-5, 8-15, 18-20 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a fundamental economic practice, 
(ii) a method of organizing human activities, 
(iii) an idea of itself, or 
(iv) a mathematical relationship or formula.  


For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.

The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-5, 8-15, 18-20 and 23-24:
	Claim category:
(1) process, . . . . . . . . . . . . . . . . . .  1-5, 8-10, and 23-24;				
(2) machine, . . . . . . . . . . . . . . . . . . 11-15, and 18-20.

Analysis:

1. process: claims 1-5, 8-10, and 23-24 are directed to a process; i.e., a series of steps or acts, for creating and managing a customer’s feedback program for a purchasing experience.
(Step 1:Yes).
11-15, and 18-20 are directed to a system; comprising 
(1) a computing device, 
(2) a non-transitory processor readable media; and 
(3) database, for creating and managing a customer’s feedback program for a purchasing experience.			(Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     
Actual Analysis
Claims 1-5, 8-15 and 18-20 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong 1: Independent claim 1 recites a concept of creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, see spec. ¶¶ [0003], Fig. 3, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when configuring a plan to share the feedback opinions from a sale experience with other users interested in the sale transaction.  The feedback contains features which can be published publicly or restricted due to negative comments.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a method, comprising:	
[1] accessing database (gather data).	Data gathering, 
	Insignificant Extra-Solution Activity (IE-SA).	
[2] prompting a customer,		  		Mental step.
[3] receiving input (information)			Data gathering (IE-SA)..
[4] integrating.						Mental step.
[5] extracting specific words.	Mental step.
[6] identifying information.	Data gathering.
[7] transmitting feedback information.	Data transmitting.
[8] selecting a device.	Mental step.
[9] transmitting feedback information.	Data transmitting.

mental processes”, that normally entail steps of “observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  	
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 1, as a whole, is focused on “business process management” by accessing a database containing customer’s information, prompting a customer to submit feedback information, receiving feedback information, integrating the feedback information into a feedback application, extracting specific words from the feedback information, identifying specific customer’s information, selecting a desired computing devices, and transmitting the feedback information to the desired computing devices.

MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, which is a concept/plan and squarely within the realm of abstract idea.  
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Fig. 1 and specification [0004-0054], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method for creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, which is a concept/plan and squarely within the realm of abstract idea.  
The transmission of analysis result, the feedback information, is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, which is a concept/plan and squarely within the realm of abstract idea.  
Limitations that are not indicative of integration into a practical application.

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, steps 1, 3, 6, 7 and 9, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 9 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application
Furthermore, the business opinion monitoring steps are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a computing device” and “a kiosk device” to perform those cited steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  See, for example, ¶¶ [0013] of applicant’s specification.  For example, the computer device, the kiosk device, customer relation management application, interface, etc., in claim 1, are broadly applied at a high level of generality to perform the recited functions. Furthermore, these elements perform well-known, conventional activities (e.g., general processing functions and data storage).  In other words, the claimed processor is a general purpose computer and is not regarded as a particular machine.  Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more than an abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, see spec. ¶¶ [0003], as performed by a generic computer. As shown in the specification ¶¶ [0013-0047], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of managing a customer feedback in a business transaction, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1-3, to carry out the steps [1]-[9] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., prompting, receiving integrating, extracting, identifying, transmitting, and selecting a feedback information) these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
As for dep. claim 2 (part of 1 above), which deals with further details of feedback analysis result, a quality score and broadcast level, this further limits the abstract idea of the analysis feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 2 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 3 (part of 1 above), which deals with further details of feedback analysis result, a broadcast level, this further limits the abstract idea of the analysis feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 3 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 4 (part of 1 above), which deals with further details of transmission of the feedback to other system, this further limits the abstract idea of the feedback transmission feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 4 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 5 (part of 1 above), which deals with further details of GUI, this further limits the abstract idea of the GUI displaying features without including: (a) an improvement to 
As for dep. claim 8 (part of 1 above), which deals with further details of feedback analysis result, a function of user activity, this further limits the abstract idea of the feedback analysis feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 8 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 9 (part of 1 above), which deals with further details of feedback, a commenting type, this further limits the abstract idea of the feedback feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 9 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 10 (part of 1 above), which deals with further details of feedback analysis result, compiling it with other feedback information, this further limits the abstract idea of the feedback analysis feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 10 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  


Therefore, claims 1-5, 8-15 and 18-20 and 23-24 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-5, 8-10, 21 and 23 (method), 11-15, and 18-20 and 22 (system) are rejected under 35 U.S.C. 103(a) as obvious over:
Name				Publication
(1) RONEN			US 2009/0.070.228, and 
(2) DU				2014/0.278.783, and 
(3) SCHILIT et al.		US 8,626,135, and 
(4) JEFFS et al.		US 2014/0.143.157, and 
(5) JONES			US 2005/0.228.593.
As for independent claim 1, and respective 11, RONEN discloses a method and system comprising:
[1] accessing, by a computing device, a database that includes:

    PNG
    media_image2.png
    384
    473
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    570
    media_image3.png
    Greyscale


(ii) electronic customer information representing a plurality of respective customers that purchase the products and/or services from the respective businesses; and
(iii) electronic feedback information representing submissions from the respective customers regarding experiences of the customers in connection with the respective businesses;
{see Fig. 2 and 3 above, and respective [0153-0154]}

[2] prompting, by the computing device, the customer to submit feedback information associated with the business and/or the sale of the product and/or service; and


    PNG
    media_image4.png
    355
    544
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    315
    536
    media_image5.png
    Greyscale


The associatation of the sale with a code is inherently included in Fig. 2, ¶¶ 
[0157 “purchase details are reported by the merchant …users are identified by their Blast ID (e.g. username in Blast, e-mail, cellular number, ..."].

[3] receiving, by the computing device in response to the prompt, the feedback information via a kiosk device positioned at a defined location, the input and the selection of user interface, wherein the kiosk device has a unique uniform resource locator (“URL”) that can only be accessed from preapproved internet protocol (“IP”) addresses that correspond to the defined location and is configured with one or more cameras and one or more microphones for receiving live input at a defined location;


    PNG
    media_image6.png
    279
    500
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    456
    544
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    125
    500
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    119
    500
    media_image9.png
    Greyscale

The “notification requesting a rating/review of the product from user B” reads over the step of “prompting the customer to submit feedback information…”.
Note in [0164] and [0175], RONEN teaches the use of unique URL identifier for identifying the item associated with the URL, i.e. site or web page or other items.  
Note that result of step [3] is “received input (information) and selection of graphical element within the user interface”.  The source of the received information, i.e. from a kiosk, is taught by RONEN as cited above.  As for the structures or features of the kiosk device, has little impact on the received information/data.  For the structures or features of the kiosk device to receive weight in the claim, the structures have to be involved in the remaining parts of the claim.
[9] transmitting, by the computing device, the feedback information to the selected one respective computing device.
{see Fig. 3, “presenting reviews” to user “A”}.

RONEN fairly teaches the claimed invention except for explicitly discloses:
1) the selection of graphical element in step [3] and URL feature of the kiosk, 
2) steps [4]-[8].
In another system for managing customer feedback, DU is cited to teach the features of the input and selection of graphical element as part of the feedback information, and is configured with one or more cameras for receiving live input at a defined location, see [0044] and [0091] and Fig. 4 and Fig. 9.  

    PNG
    media_image10.png
    71
    579
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    253
    584
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    698
    459
    media_image12.png
    Greyscale

The inclusion of a microphones for voice inputting of the consumer feedback would have been obvious in view of the teaching of inputs using computer devices and camera.
Therefore, it would have been obvious to a PHOSITA at the time of the effective filing date of the claimed invention was made to include in the purchase review feedback system of RONEN the input and selection of graphical element as part of the feedback information as taught by DU as taught in Fig. 9 and ¶¶ [0044].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
RONEN/DU fairly teaches the claimed invention except for explicitly discloses:
1) the URL feature of the kiosk, 
2) steps [4]-[8].
SCHILIT et al. is cited to teach the kiosk device has a unique uniform resource locator (“URL”) that can only be accessed from preapproved internet protocol (“IP”) addresses that correspond to the defined location.

    PNG
    media_image13.png
    367
    450
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    252
    577
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    193
    582
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the effective filing date of the claimed invention was made to include in the purchase review feedback management system of RONEN/DU a unique URL for the kiosk device as taught by SCHILIT et al. so that remoted server system may identify and communicate with the kiosk, see par. (30).   Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
RONEN/DU /SCHILIT et al. fairly teaches the claimed invention except for explicitly discloses:
2) steps [4]-[8].

In a similar system for design and analysis of customer feedback surveys, JEFFS et al. is cited to teach:
[1] accessing, by a computing device, a database that includes:
(i) electronic business information representing a plurality of respective businesses that sell products and/or services to customers;
(ii) electronic customer information representing a plurality of respective customers that purchase the products and/or services from the respective businesses; and
(iii) electronic feedback information representing submissions from the respective customers regarding experiences of the customers in connection with the respective businesses;
{see Fig. 1 and Fig. 2 “Customer Interaction Content 220”, and respective [026]}

[2] prompting, by the computing device, the customer to submit feedback information associated with the business and/or the sale of the product and/or service; and

[3] receiving, by the computing device in response to the prompt, the feedback information;
{see Fig. 2, “Survey [Wingdings font/0xE0] 260”, “[Wingdings font/0xDF] Survey Responses 270”, respective 
¶¶ [0023 system 200 receiving customer interaction content 220…, a survey 260 which is delivered to one or more customers in a selected delivery channel.  The processor 200 may then receive survey responses which are analyzed for meaningful content and insight]}

 [4] evaluating, by the computing device, specific words and/or phrases within the feedback in the database information by applying models that make probabilistic determinations to express a relative certainty of each of a plurality of possible meanings of the specific words and/or phrases within a context of the respective business’s industry;
{see ¶¶ [0012 “content extracted as textual data suitable to the evaluated through text analytics 304, …]
0013 content is analyzed with an ontology to identify content, themes, and/or customer sentiments … may include, but are not limited to keyword spotting, phonetic indexing, and phonetic searching.  It is to be understood..

    PNG
    media_image16.png
    349
    599
    media_image16.png
    Greyscale

[5] extracting, from the input and using natural language processing, specific words and/or phrases within the feedback information by applying models that make probabilistic determinations to express a relative certainty of each of a plurality of possible meanings of the specific words and/or phrases within a context of the respective business’s industry;
{see ¶¶ [0012 “content extracted as textual data suitable to the evaluated through text analytics 304, …]
¶¶ [0013 content is analyzed with an ontology to identify content, themes, and/or customer sentiments … may include, but are not limited to keyword spotting, phonetic indexing, and phonetic searching.  It is to be understood.]
The use of the “model” is inherently included in the teachings of JEFFS et al. in order to determine the relative certainty of each of the possible meanings of the key words/phrases.

    PNG
    media_image17.png
    672
    490
    media_image17.png
    Greyscale

	[6] identifying, by the computing device and at least partially as a function of the received feedback information,
		i) electronic customer information that represents the customer who submitted the feedback information; and
	{see ¶¶ [0013] cited above}
		ii) a location where the feedback information was submitted;
	{see ¶¶ [0014] below

    PNG
    media_image18.png
    505
    545
    media_image18.png
    Greyscale
	
iii) a quantity of feedback information related to the respective business’s industry;
{see ¶¶ [0013 above}
	[8] selecting, by the computing device, one of a plurality of respective computing devices to transmit the feedback information, wherein the selecting is based on:
		i) the customer who submitted the feedback information;
		ii) the location where the feedback information was submitted;
		iii) feedback information previously submitted by the customer and reviewed by
		other customers;
		iv) a determined experience of the customer; and
v) the highest relative certainty of the possible meanings of the specific words and/or phrases;
0013 content is analyzed with an ontology to identify content, themes, and/or customer sentiments … may include, but are not limited to keyword spotting, phonetic indexing, and phonetic searching.  It is to be understood..
And ¶¶ [0013] cited above.

 [9] transmitting, by the computing device, the feedback information to the selected one respective computing device.
{see ¶¶ [0016 …, the survey is delivered to the customer at 318 in the selected channel]}
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the purchase review feedback management system of RONEN/DU/SCHILIT et al., the evaluation and textual analysis feature and possible meanings as taught by JEFFS et al. for more effective analysis as taught in ¶¶ [0013].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
RONEN/DU/SCHILIT et al. /JEFFS fairly teaches the claimed invention except for the amended features of step [7].
In another system for managing customer feedback, JONES is cited to teach the transmitting a portion of feedback information, privately or publicly shared, to a bridge device, 
[7] transmitting, by the kiosk device and configured to automatically broadcast inputs via one or more application programming interfaces (“APIs’”);
see ¶¶ [0043] and Fig. 10 and Fig. 12.


    PNG
    media_image19.png
    498
    600
    media_image19.png
    Greyscale

As shown in [00430 above, the positive feedback may be publicly shared based on preferences (selected PC) of the PC or to one or more users, PC or others.  These information maybe broadcasted automatically (in webcasts) to other selected PCs or third parties.  As for the use of application program interfaces to carry out of the webcast or broadcast, this is inherently included in the webcasts of JONES above. 

    PNG
    media_image20.png
    679
    450
    media_image20.png
    Greyscale


Therefore, it would have been obvious to a PHOSITA at the time of the effective filing date of the claimed invention was made to include in the purchase review feedback management system of RONEN /DU/SCHILIT et al./JEFFS et al. the transmission of a portion of feedback information, privately or publicly shared, to a bridge device, various features of Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 2 (part of 1 above) and respective claim 12 (part of 11 above) which deals with feedback processing parameters, i.e. generating a quality score (rating) and a broad cast level, these are taught in: ¶¶ [0012] and [0020 “rating or review”], ¶¶ [0025] above.
¶¶ [0012 "... merchants are rated based on customer reviews ... The user is invited via email to rate a merchant in the context of the user's purchase experience.."]
¶¶ [0027 “Blast presents PE as a component within the framework of a merchant’s website, as a banner, as a display-window notification (e.g., pop-up or desktop-application window), as a widget in a social network, or as a message (e.g. SMS)..."].  
¶¶ [0024 “Users B-G are friends of user A (i.e. 1st-degree friends).  Users H-J are 2nd-degree friends of user A…”]

The selection of other similar "broadcast/publishing" level/categories would have been obvious to a skilled artisan if desired. 
As for dep. claim 3 (part of 1 above) and respective claim 13 (part of 11 above) which deals with feedback processing parameters, broadcasting/publishing system, i.e. a website or kiosk, this is taught in: ¶¶ [0022 “”social-network site"] and [0023 “electronic kiosk or electronic-information station for exchanging information”].
As for dep. claim 4 (part of 1 above) and respective claim 14 (part of 11 above) which deals with feedback processing parameters, broadcasting/publishing system, i.e. a social network or a smart blog, this is taught in: ¶¶ [0022 “”social-network site"] and ¶¶ [0016 “a user installs in his/her profile in a social network or in his/her blog..”].
1 above) and respective claim 15 (part of 11 above) which deals with customer feedback/review inputting parameter, a GUI comprising checkboxes, this is taught in ¶¶ [0039 “(a) in an online purchase, permission is provided by a user designation (e.g. marking a check box in the act of purchasing or when notified later)”].
As for dep. claim 8 (part of 1 above) and respective claim 18 (part of 11 above) which deals with categorizing the feedback information as a function of user activity associated with the feedback, this is taught in RONEN ¶¶ [0034-0035].

    PNG
    media_image21.png
    216
    544
    media_image21.png
    Greyscale

As for dep. claim 9 (part of 1 above) and respective claim 19 (part of 11 above) which deals with feedback processing parameters, i.e. forwarding the feedback information, this is taught in RONEN Fig. 3 “Presenting reviews” to user A, Fig. 2, “Profile B of user B, Social-network Site 10, user A.  
As for dep. claim 10 (part of 1 above) and respective claim 20 (part of 11 above) which deals with compiling various feedback information from various sources, this is taught in RONEN ¶¶ [34] wherein “consolidating information from various resources” reads over the compiling various feedback information.

    PNG
    media_image22.png
    120
    535
    media_image22.png
    Greyscale

As for dep. claim 21 (part of 1 above) and respective claim 22 (part of 11 above) which deals with the type of feedback information, audio or video, this is taught in JEFFS et al. Fig. 1, “104 Call Recorder”, “108 Speech Analytics” and respective ¶¶ [0027 “Speech Recognition or other speech-to-text techniques”].
As for dep. claim 23 (part of 1 above) which deals with feedback received from other users, this is taught in RONEN Fig. 3, Collecting Reviews from other users such as user B, User A, and user D or E, as in Fig. 1.
Dependent claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over RONEN /DU/SCHILIT et al. /JEFFS et al. /JONES as applied to claims 1-5, 8-10, 21, 23-24 above, and further in view of (5) YOUNG et al. , US 2013/0.173.402.
In a similar survey response system, YOUNG et al. teaches the data selection based on filtering negative criteria, see ¶¶ [0154].

    PNG
    media_image23.png
    304
    578
    media_image23.png
    Greyscale

include in the purchase review feedback management system of RONEN /DU/ JEFFS et al. /JONES data selection based on filtering negative criteria as taught by YOUNG et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) CN 14222411 A, filed 2003-06-04, discloses a kiosk that is configured with camera and microphone for receiving live input at a defined location, is cited here for applicant’s awareness of future use if needed.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered and the results are as followed: 
I. 112 (pre-AIA ), 2nd rejections
New rejections have been raised due to new claim amendments.
II. 101 rejections:
Applicant’s arguments on page 13 of the [3] “receiving input and selection step” with the amended features “and by a kiosk device…at a defined location” is not persuasive for the following reasons:
(1) Note that result of step [3] is “received input (information) and selection of graphical element within the user interface”.  The source of the received information, i.e. from a kiosk, is taught by RONEN as cited above.  As for the structures or features of the kiosk device, has little impact on the received information/data.  For the structures or features of the kiosk device to 
(2) The kiosk device has a unique uniform resource locator (“URL”) that can only be accessed from preapproved internet protocol (“IP”) addresses that correspond to the defined location is well known feature as taught by SCHILIT et al. cited above.

    PNG
    media_image14.png
    252
    577
    media_image14.png
    Greyscale

(3) The feature of step [7] is well known, routine and conventional feature as taught by JONES above.
[7] transmitting, by the kiosk device, the feedback information, to a bridge device customized in accordance with a configuration of the kiosk and configured to automatically broadcast inputs via one or more application programming interfaces (“APIs’”);
III. 103 rejections: 
1) Applicant’s comments on page 13 are noted but not persuasive because the claims have been amended and new citations have been cited to address these issues.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689